NO.
12-06-00289-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
PHILLIP ALLEN PAGE,     §                      APPEAL FROM THE SECOND
APPELLANT
 
V.        §                      JUDICIAL DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE   §                      CHEROKEE COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER CURIAM
            Phillip
Allen Page appeals his conviction for aggravated sexual assault of a
child.  After finding him guilty, the
jury assessed punishment at eighty years of imprisonment.  Appellant’s counsel filed a brief in
compliance with Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969).  Thereafter,
Appellant filed a pro se brief.  We
affirm the trial court’s judgment.
 
Background
            Appellant
entered a plea of not guilty and invoked his right to a jury trial.  After hearing the evidence, the jury found
him guilty of aggravated sexual assault of a child as charged in the
indictment.  After the sentencing phase,
the jury assessed punishment at confinement in prison for eighty years.  This appeal followed.  
 
Analysis
Pursuant to Anders v. California




            Appellant’s
counsel filed a brief in compliance with Anders and Gainous,
stating that he has diligently reviewed the appellate record and is of the
opinion that the record reflects no reversible error and that there is no error
upon which an appeal can be predicated. 
He further relates that he is well acquainted with the facts in this
case.  In compliance with Anders,
Gainous, and High v. State, 573 S.W.2d 807 (Tex.
Crim. App. 1978), Appellant’s brief presents a chronological summation of the
procedural history of the case, and further states that Appellant’s counsel is
unable to raise any arguable issues for appeal. 

            Thereafter,
Appellant filed a pro se brief in which he raised issues concerning the jury
charge, sufficiency of the evidence, ineffective assistance of counsel, admissibility
of certain evidence, the credibility of certain witnesses, and juror
misconduct.  We have reviewed the record
for reversible error and have found none. 
See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.
App. 2005).
 
Conclusion
            As
required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App.
1991), Appellant’s counsel has moved for leave to withdraw.  We carried the motion for consideration with
the merits of the appeal.  Having done so
and finding no reversible error, Appellant’s counsel’s motion for leave to
withdraw is hereby granted. 

            The
trial court’s judgment is affirmed. 
 
Opinion
delivered July 31, 2007.
Panel consisted of Worthen,
C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)